Citation Nr: 0808255	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
muscle strain.  

2.  Entitlement to service connection for a chronic cardiac 
disorder to include non-ischemic cardiomyopathy and 
congestive heart failure.  

3.  Entitlement to service connection for chronic rheumatoid 
arthritis.  

4.  Entitlement to service connection for chronic 
deQuervain's syndrome.  

5.  Entitlement to service connection for chronic right 
carpal tunnel syndrome.  

6.  Entitlement to service connection for chronic left carpal 
tunnel syndrome.  

7.  Entitlement to service connection for a chronic sinus 
disorder to include sinusitis.  

8.  Entitlement to service connection for chronic 
gastroesophageal reflux disease.  

9.  Entitlement to service connection for chronic 
gastroenteritis.  

10.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's right knee 
patellofemoral syndrome.  

11.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's left knee 
patellofemoral syndrome.  

12.  Entitlement to an initial compensable disability 
evaluation for the veteran's migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1959 to July 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which established 
service connection for right knee patellofemoral syndrome and 
left knee patellofemoral syndrome; assigned 10 percent 
evaluations for those disabilities; established service 
connection for migraine headaches; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for chronic lumbar muscle strain, a chronic cardiac disorder 
to include non-ischemic cardiomyopathy and congestive heart 
failure, chronic rheumatoid arthritis, chronic deQuervain's 
syndrome, chronic right carpal tunnel syndrome, chronic left 
carpal tunnel syndrome, a chronic sinus disorder to include 
sinusitis, chronic gastroesophageal reflux disease, and 
chronic gastroenteritis.  In June 2007, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
knee patellofemoral syndrome, left knee patellofemoral 
syndrome, and migraine headaches.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to an initial 
disability evaluation in excess of 10 percent for the 
veteran's right knee patellofemoral syndrome; an initial 
disability evaluation in excess of 10 percent for his left 
knee patellofemoral syndrome; and an initial compensable 
disability evaluation for his migraine headaches.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

The issues of service connection for a chronic cardiac 
disorder to include non-ischemic cardiomyopathy and 
congestive heart failure, chronic rheumatoid arthritis, 
chronic deQuervain's syndrome, chronic right carpal tunnel 
syndrome, chronic left carpal tunnel syndrome, a chronic 
sinus disorder to include sinusitis, chronic gastroesophageal 
reflux disease, and chronic gastroenteritis; initial 
evaluations in excess of 10 percent for the veteran's right 
knee patellofemoral syndrome and left knee patellofemoral 
syndrome; and an initial compensable evaluation for his 
migraine headaches are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

Chronic lumbar muscle strain was initially manifested during 
active service.  


CONCLUSION OF LAW

Chronic lumbar muscle strain was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for 
chronic lumbar muscle strain, the Board observes that the RO 
issued VCAA notices to the veteran in December 2001, 
September 2003, and May 2005 which informed him of the 
evidence generally needed to support a claim for service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The December 2001 VCAA notice 
was issued prior to the July 2002 rating decision from which 
the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran was afforded hearings before a VA hearing officer 
and the undersigned Veterans Law Judge sitting at the RO.  
The hearing transcripts are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for the initial award of service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to the issue of service connection for chronic lumbar 
muscle strain given the favorable outcome below.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 
(C.A. Fed. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical documentation of record 
indicates that he was repeatedly seen for low back 
complaints.  Naval treatment records dated in December 1963 
and January 1964 reflect that the veteran complained of low 
back pain of four to five days' duration.  Contemporaneous 
X-ray studies of the lumbosacral spine were reported to be 
"essentially negative." An impression of lumbosacral strain 
was advanced.  A January 1967 treatment entry relates that 
the veteran complained of low back pain of one day's 
duration.  An impression of lumbosacral strain was advanced.  
A December 1969 treatment entry notes that the veteran 
reported having "strained back."  A March 1983 treatment 
entry conveys that the veteran complained of back pain after 
a fall.  An impression of a contusion with no fracture was 
advanced.  

Naval clinical documentation dated in June 1983 indicates 
that the veteran complained of radiating low back pain and 
stiffness after he fell from a ladder while aboard a ship and 
struck his lumbosacral spine.  An impression of an "acute 
contusion with strain, [lumbosacral] spine;" and 
"degenerative disc disease [lumbosacral] spine by [history] 
with radiculopathy" were advanced.  At his February 1984 
physical examination for retirement, the veteran presented a 
history of recurrent back pain.  An impression of 
"[questionable] subsidiary back strain" was advanced.  

In his June 2001 claim for service connection, the veteran 
advanced that he had initially injured his back in December 
1963 during active service while moving heavy furniture and 
equipment.  He reinjured his back on several occasions during 
active service including in a June 1983 shipboard fall.  At a 
May 2002 VA examination for compensation purposes, the 
veteran complained of low back pain and stiffness.  The 
veteran was diagnosed with chronic lumbar muscle strain.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was treated for multiple low back 
injuries and strains during active service.  He was diagnosed 
with chronic lumbar muscle strain at both his February 1984 
physical examination for retirement and the May 2002 VA 
examination for compensation purposes.  While the veteran 
apparently sustained an exacerbation of his chronic lumbar 
muscle strain in a post-service motor vehicle accident, it is 
evident from the clinical documentation of record that the 
disability existed prior to the motor vehicle accident.  
Given these facts, the Board concludes that service 
connection is now warranted for chronic lumbar muscle strain.  


ORDER

Service connection for chronic lumbar muscle strain is 
granted.  


REMAND

Initially, the Board observes that the veteran has repeatedly 
requested that his service medical records be incorporated 
into the claims file.  While the veteran has submitted 
photocopies of some of his service clinical documentation, 
the veteran's complete service medical records have not been 
requested for incorporation into the claims file.  The VA 
should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In August 2007, the veteran submitted a February 2003 Social 
Security Administration (SSA) award letter with attachments; 
clinical documentation from Garry L. Taylor, M.D., dated in 
May 2007; and a July 2007 written statement from W. Alan 
Harmon, M.D.  In December 2007, the Board contacted the 
veteran and informed him of his right to waive initial review 
of the additional documentation by the RO.  The veteran did 
not respond to the Board's notice.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

As noted in the decision above, the VCAA notices issued to 
the veteran did not inform him of the type of evidence 
necessary to establish an evaluation and an effective date 
for the initial award of service connection.  
A February 2003 SSA award letter indicates that the veteran 
was awarded disability benefits.  The evidence considered by 
the SSA in granting the veteran's disability benefits is not 
of record.  The Court has clarified that the VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

At the June 2007 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his service-connected right 
knee and left knee patellofemoral syndrome and migraine 
headaches had increased in severity since that the last VA 
examination for compensation purposes.  The veteran was 
afforded a VA examination for compensation purposes in May 
2002.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that 
further VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic cardiac 
disorder, rheumatoid arthritis, 
deQuervain's syndrome, right carpal 
tunnel syndrome, left carpal tunnel 
syndrome, sinus disorder, 
gastroesophageal reflux disease, and 
gastroenteritis and service-connected 
right knee patellofemoral syndrome, left 
knee patellofemoral syndrome, and 
migraine headaches since 2001, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it 
forward all available service medical 
records associated with the veteran's 
naval service from July 1959 to July 1984 
for incorporation into the record.  

4.  Then contact the SSA and request that 
it provide copies of all records 
developed in association with the 
veteran's disability award for 
incorporation into the record.  

5.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, not already of 
record, be forwarded for incorporation 
into the record.  

6.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the veteran's right knee 
patellofemoral syndrome, left knee 
patellofemoral syndrome; and migraine 
headaches.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should further 
identify the limitation of activity 
imposed by the veteran's 
service-connected right knee 
patellofemoral syndrome and left knee 
patellofemoral syndrome with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his knees 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's right knee 
patellofemoral syndrome and left knee 
patellofemoral syndrome upon his 
vocational pursuits.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

7.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic cardiac disorder to include 
non-ischemic cardiomyopathy and 
congestive heart failure, chronic 
rheumatoid arthritis, chronic 
deQuervain's syndrome, chronic right 
carpal tunnel syndrome, chronic left 
carpal tunnel syndrome, a chronic sinus 
disorder to include sinusitis, chronic 
gastroesophageal reflux disease, and 
chronic gastroenteritis; initial 
evaluations in excess of 10 percent for 
the veteran's right knee patellofemoral 
syndrome and left knee patellofemoral 
syndrome; and an initial compensable 
evaluation for his migraine headaches.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


